TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2014



                                     NO. 03-12-00273-CR


                            Leobardo Puente Martinez, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court on April 5, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.